PER CURIAM.
In the trial court, the appellants, Reuben W. Carlton, Mrs. Margaret Carlton, Wayne Carlton, Mrs. Margaret Talbot, and Ru-Mar, Inc., sought to enjoin the appellee, The Florida Citrus Commission, from enforcing its regulations which prohibit the appellants from marketing their citrus fruit as “Indian River” fruit. The appellants sought the injunction on grounds similar to those successfully asserted by the grove owner in Florida Citrus Commission v. Owens, 239 So.2d 840 (Fla. 4th DCA 1969). However, the trial court, as the trier of facts, found that appellants did not meet the requirements for injunctive relief set out in Florida Citrus Commission v. Owens, supra, and denied appellants’ petition. We believe *1294there is an adequate basis in the record to support the findings of the trial court. Accordingly, the final judgment is affirmed.
DOWNEY and ANSTEAD, JJ„ and DAKAN, STEPHEN LEE, Associate Judge, concur.